Powelx., J.
1. When the defendant filed no plea other than to deny seriatim the paragraphs of the plaintiff’s petition, and the court fully instructed the jury that such denials had been made, an assignment of error is not well taken which complains (especially in the absence of any written request) that the court did not present the defendant’s contentions in a manner fuller than the defendant pleaded them; more especially is this true where the court, throughout,the charge, stated several times the principles of law applicable to these contentions. Hill v. Ludden, 113 Ga. 320 (3) ; Pittsburgh Spring Co. v. Smith, 115 Ga. 764 (2).
2. Where both parties by their evidence make it clear and undisputed that the plaintiff was injured, it is not reversible error for the court, in the charge to the jury, to assume the existence of the injury as not being in issue. This is especially true where the defendant’s counsel, in his written requests to charge, likewise assumes such fact.
3. The excerpts from the charge, in which it is contended that the court assumed that the defendant was negligent, when taken in connection with the context, are not fairly susceptible of such a construction.
Action for damages, from city court of Valdosta — Judge Smith. July 31, 1906.
Argued February 26,
Decided March 22, 1907.
John I. Hall, B. O. Jordan; Cranford & Walicer, for plaintiff in error.
Wilcox & 'Patterson, James M. Johnson, contra.
4. Any fact which tends to show the interest or lack of interest of a witness in the result of the suit is admissible in evidence.
5. The charge of the court was extremely favorable to the defendant; and we find no reversible error assigned. The evidence amply supported the verdict rendered in the plaintiff’s favor. Judgment affirmed.